DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Das et al. (U.S. Publication No. 2020/0007620 A1; hereinafter Das).
	With respect to claim 1, Das discloses a computer-implemented method for prediction of a data protection activity time in a backup environment, the method comprising: 	gathering datasets of data points from a range of backup components of a backup system (see ¶[0041]-¶[0043]); 	constructing input features for a predictive machine learning model, wherein the input features relate to backup parameters of the backup system (see ¶[0056]); 	training the predictive machine learning model to predict data protection activity times for the backup system by using the datasets and applying the input features to the model (see ¶[0056]); and 	deploying the predictive machine learning model to predict a data protection activity time of a backup system formed of a set of the backup components (see ¶[0067]).
	With respect to claim 2, Das discloses wherein the data protection activity time is selected from the group consisting of: a recovery time, and a backup time for at least one selected respective recovery/backup scenario (see ¶[0013] and ¶[0018]).

	With respect to claim 3, Das discloses selecting the input features as significant features that improve prediction accuracy (See ¶[0054]).
	With respect to claim 4, Das discloses selecting data points to narrow data to be gathered to relevant attributes (see ¶[0043]).
	With respect to claim 5, Das discloses wherein training the predictive machine learning model includes: parsing and converting gathered datasets into a normalized form that allows additional normalized forms to be created retroactively for the model (see ¶[0056]).
	With respect to claim 6, Das discloses wherein training the predictive machine learning model includes: providing a machine learning format in which each row represents a recovery data instance in the form of features and a corresponding recovery time (See ¶[0013], ¶[0029], ¶[0050], ¶[0056]).
	With respect to claim 7, Das discloses wherein training the predictive machine learning model includes: providing a machine learning format in which each row represents a backup data instance in the form of features and a corresponding backup time (See ¶[0056]).
	With respect to claim 8, Das discloses wherein training the predictive machine learning model includes: preparing training data by concatenating features from different datasets and training a machine model using machine learning formatted data (See ¶[0029], ¶[0056]).
	With respect to claim 9, Das discloses wherein training the predictive machine learning model includes: applying a trained predictive machine learning model to a leave-out test dataset to determine a required accuracy (see ¶[0079]).
	With respect to claim 10, Das discloses wherein training the predictive machine learning model uses a knowledge base of training data and wherein the method includes adding to the knowledge base results of deployment of a trained predictive machine learning model (see ¶[0056] and ¶[0062]).
	With respect to claim 11, Das discloses wherein the method is used to determine, at a time of backup, a predicted potential recovery time based on a chosen backup mechanism (See ¶[0037], ¶[0053-0054]).
	With respect to claim 12, Das discloses wherein the method is used to determine, at a backup and restore time, an estimated time for different recovery scenarios (See ¶[0037], ¶[0053-0054]).
	With respect to claim 13, Das discloses wherein datasets of data points are gathered from the group consisting of: a server configuration, a backup server, a backup source, a restore target, a client server, shared resources of the backup components and transfer rates of the backup components (see ¶[0038]).
	With respect to claim 14, Das discloses a system for prediction of a data protection activity time in a backup environment, the system comprising: 	a processor and a memory electrically (see ¶[0031]) connected and configured to provide computer program instructions to the processor to execute functions of components: 	a data gathering component configured to gather datasets of data points from a range of backup components of a backup system (see ¶[0041]-¶[0043]);	an input feature constructing component configured to construct input features for a predictive machine learning model, wherein the input features relate to backup parameters of the backup system (see ¶[0056]); 	a training component configured to train the predictive machine learning model to predict data protection activity times for the backup system by using the datasets and applying the input features to the model (see ¶[0056]); and 	a deploying component configured to deploy the predictive machine learning model to predict a data protection activity time of a backup system formed of a set of the backup components (see ¶[0067]).
	With respect to claim 15, Das discloses a configuration component configured to select particular input features as significant features that improve prediction accuracy and further configured to select data points to narrow data to be gathered to relevant attributes (See ¶[0043] and ¶[0054]).
	With respect to claim 16, Das discloses wherein the training component includes: a data normalizing component configured to parse and convert gathered datasets into a normalized form that allows additional normalized forms to be created retroactively for the model (see ¶[0056]).
	With respect to claim 17, Das discloses wherein the training component includes: a machine learning format component configured to provide a machine learning format including a plurality of rows each representing a data instance in the form of features and a corresponding activity time (See ¶[0013], ¶[0029], ¶[0050], ¶[0056]).
	With respect to claim 18, Das discloses wherein the training component uses training data and wherein the system updates the training data with results of deployment of the predictive machine learning model (see ¶[0056] and ¶[0062]).
	With respect to claim 19, Das discloses wherein the data gathering component gathers data from a source selected from the group consisting of: a server configuration, a backup server, a backup source, a restore target, a client server, shared resources of the backup components, and transfer rates of the backup components (see ¶[0038]).
	With respect to claim 20, Das discloses a computer program product for data protection activity time prediction in a backup environment, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 	gather datasets of data points from a range of backup components of a backup system (see ¶[0041]-¶[0043]);	construct input features for a predictive machine learning model wherein the input features relate to backup parameters of the backup system (see ¶[0056]);	train the predictive machine learning model to predict data protection activity times for the backup system by using gathered datasets and applying the input features to the model (see ¶[0056]);  and 	deploy the predictive machine learning model to predict a data protection activity time of a backup system formed of a set of the backup components (see ¶[0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al. (U.S. Patent No. 9,430,335 B2) discloses backup optimization
Bavishi et al. (U.S. Publication No. 2017/0102998 A1) discloses machine learning backup and restoration systems
Shilane et al. (U.S. Patent No. 9,798,629 B1) discloses machine learning backup systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818